Exhibit 10.30 First Amendment to Intercreditor Agreementbetween Action Capital Corporation (“Action”) and Wistar Morris (“Lender”) dated June 11, 2010 WHEREAS, Action and Lender entered into that certain Intercreditor Agreement for certain accounts receivable of Lattice Government Services FKA Ricciardi Technologies Inc and Systems Management Engineering Inc. (“Borrower”) on June 11, 2010; and WHEREAS, Action and Lender want to amend the agreement to change the bank account information for receipt ofprincipal payments in Section 2 and more specifically describe the Lender Collateral by invoice number in Exhibit A; NOW, THEREFORE, Lender and Action agree as follows: Section 2. will be amended to change Lender’s bank account for receipt of principal payments to: Wachovia Bank 3443 Orange Street Roanoke, VA 24012 Beneficiary: First Clearing, LLC ABA # [Redacted - Confidential] Account #: [Redacted - Confidential] FFC:I. Wister Morris, Lattice A/C # [Redacted - Confidential] Exhibit A attached hereto will be substituted for the Exhibit A attached to the original Intercreditor Agreement which identifies by invoice number the Lender Collateral. All other terms and conditions remain unchanged. “Action” “Lender” Action Capital Corporation I. Wistar Morris By: /s/ Becky J. Cronister /s/ I. Wistar Morris Becky J. Cronister President “Borrower” Lattice Government Services Inc. By: /s/ Kenneth E. Kazier President Exhibit “A” [Redacted - Confidential]
